DETAILED ACTION
	This Office action is in response to the amendment filed March 4, 2021.
The rejection under 35 U.S.C. 103 as being unpatentable over the combination of PARK et al (2014/0212809), JEONG et al (20150205202) and HAMADA et al (6,432,612) is withdrawn in view of the arguments by applicant, wherein the 10-functional urethane acrylate fails to meet the claimed (b1) component.
New grounds of rejection are made over new art located.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 10, 11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 lacks a step to coat the protective film onto another substrate prior to removing the temporary support.
Claim 23 claim a composition however, the claim describes a breaking elongation property which is indicative of a film and not a composition.

Claims 4, 5, 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 fails to further limit claim 1 wherein the ratio of 10% or more fails to limit the ratio in claim 1 of 10% to 60%.
Claim 5 fails to further limit claim 1 wherein the ratio of 5% by mass or more fails to limit the ratio in claim 1 of 10% to 60%.
Claims 18 fails to further limit claim 1 wherein the ratio of 20% by mass or more fails to limit the ratio in claim 1 of 10% to 60%.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-5, 8-12, 14, 15, 19-22, 24-34, and 36-40 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by MITSUKURA et al (2011/0151195).
The claimed invention recites the following:
    PNG
    media_image1.png
    593
    668
    media_image1.png
    Greyscale

page 22, Table 1, Example 6, see below:
    PNG
    media_image2.png
    524
    682
    media_image2.png
    Greyscale

	The polymerizable monomer of UF-8001G anticipates the claimed (b1) photopolymerizable compound having the claimed value dividing the weight-average molecular weight by an average number of polymerizable groups is 270 or more as well as meeting the mass % ratio of (b1) to (b) from 10% to 60%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-40 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MITSUKURA et al (2011/0151195), PARK et al (2012/0181703) and MCKEEVER et al (5,288,589).
The claimed invention recites the following:

    PNG
    media_image3.png
    591
    669
    media_image3.png
    Greyscale

MITSUKURA et al report a photopolymerizable composition, wherein the composition of Example 6 disclose two polymerizable compound blended with a third UF-8001G polymerizable compound which meets the claimed value in (b1) for the weight average molecular weight dividing by an average number of polymerizable groups is 270 or more.  The commercial compound is reported to be have a value of 2250 as seen by applicants own disclosed value in Table 2.
The mass ratio as seen in Example 6 of MITSUKURA et al is 10% to the total polymerizable compounds as seen in Table 1 on page 22.  


    PNG
    media_image4.png
    194
    409
    media_image4.png
    Greyscale

Thus meeting claims 8-15 for a laminate, protective film and transfer films.
PARK et al is cited to disclose the use of patternable adhesive composition over semiconductor devices to form negative patterns around a through electrode as seen in paragraph [0030], 

    PNG
    media_image5.png
    231
    441
    media_image5.png
    Greyscale

MCKEEVER et al is cite to disclose known crosslinking agents such as blocked isocyanates and melamines which are equivalents to other curing and crosslinking agents such as trisphenols see column 16, lines 60-65.

    PNG
    media_image6.png
    103
    408
    media_image6.png
    Greyscale


It would have been prima facie obvious to one or ordinary skill in the art at the time of the invention to use the photosensitive adhesive compositions of MITSUKURA et al over the electrode substrates of PARK et al as taught by PARK et al and substitute known curing agents such as melamines and blocked isocyanates of MCKEEVER et al into the composition of MITSUKURA et al with the reasonable expectation of having a same or similar results for a low temperature pasteable composition laminated onto a semiconductor layer which is thermocompression bondable and connection reliable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


					/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
June 16, 2021